DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For the purposes of examination the preeclampsia recognizer will be interpreted as a processor as indicated in Claim 20, and cited in the specification (Para 69,  “processor executes one or more software modules to analyze signals from the sensor device… processor is configured to run the preeclampsia recognizer that is used to analyze PPG and ECG signals”). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 4 recites the limitation, “wherein extracting the features of the training data and test data comprises extracting the features of each fold of the training data and each fold of the test data, wherein training the model comprises training the model for each fold, and wherein testing the model comprises testing the model for each fold.” There is insufficient antecedent basis for this limitation in the claim, “fold” is not positively recited and lack antecedent basis.  Claim 4 also includes the limitation “using multi-fold cross-validation”.  This is a “use” claim that fails to clearly set forth the steps of the process (see MPEP 2173.05(q)). It is unclear what the metes and bounds of this process is.  
Claim 5 is indefinite for being dependent on claim 4.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites, “An apparatus for diagnosis and classification of preeclampsia-related conditions, the apparatus comprising:  5a preeclampsia recognizer configured to: extract patient data from two or more electrodes and one or more optical transducers attached to a patient; input the extracted patient data into a model; in response to inputting the extracted patient data into the model, produce an 10output from the model regarding the patient data; generate a notification based on the predicted outcome; and cause transmission of the notification to a user interface associated with the patient.”

Physicians are able to analyze and calculate preeclampsia thru the use of various readings that are taken from the patient thru the use of electrodes, BP cuffs, transducers and other vital patient data reading devices that are well known in the art which they can then use to interpret whether the patient is suffering from any preeclampsia related conditions.  Not only do physicians diagnose such conditions they are also able to prescribe treatment plans to help resolve these conditions. The claim limitation under its broadest reasonable interpretation covers performance of the limitation of the mind and is considered “mental processes” grouping of abstract idea.     
This judicial exception is not integrated into a practical application because the additional element of a “model” is no more than a generic processor going thru the systematic thought process a physician would naturally go thru when assessing the health of a patient and determining the diagnosis of a patient and does not add significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “model” would constitute a “mental process” whose function can be carried out by the mind. Outlining a process to determine preeclampsia conditions by a processor does not provide an inventive concept as the courts have ruled that a generic processing structure is not significantly more and merely a “mental process” grouping of an abstract idea. 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-18 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   In particular Claims 1 and 20 include the limitation “… transducers attached to a patient”, applicant has positively recited a connection to the human body effectively claiming the human body which is not patent eligible.  Examiner suggests amending the claim to read, “… transducers adapted to be attached to a patient”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated  by Euliano (U.S Publication 2015/0164404).

Regarding Claims 1, 19, and 20 Euliano teaches an apparatus/portable device and a computer-implemented method for diagnosing and classifying preeclampsia-related conditions, the apparatus “wherein the processor is also configured to run signal processing algorithms that extract features to model the onset of preeclampsia.”); in response to inputting the extracted patient data into the model, produce an 10output from the model regarding the patient data (Claim 9, “wherein one of the signal processing algorithms of the processor includes determining the onset of preeclampsia in a patient that has neither symptoms nor clinical signs of preeclampsia.”); generate a notification based on the predicted outcome; and cause transmission of the notification to a user interface associated with the patient (Para 16, “ The invention is also directed to a system for predicting and/or diagnosing preeclampsia in a patient.  The system of the invention comprises a sensor device, a processor adapted to generate derived data from the information provided by the sensor device, and a user interface for reporting the likelihood of current or future preeclampsia.  The sensor device can include the processor or the processor may alternatively be external to the sensor device.  The reports from the user interface can be provided to the patient and/or to clinical personnel.  The system can be customized based on local clinical infrastructure and cultural differences and can be programmed to advise on follow-up and/or therapy, including reprogramming as recommendations change.  Furthermore, data collection to better understand the effectiveness of various treatments is also feasible.  The system could also transmit data to a central server which performs the required processing to interpret the data using the latest algorithms.  The results of the processing along with location- or cultural-specific therapy recommendations could then be transmitted back to the device, the user's cell phone, or other communication device.”).

15Regarding Claim 2 Euliano teaches further comprising: a data training engine programmed to train the model based on an initial set of training data (Para 56-57, “In one embodiment, the preeclampsia recognizer is a statistical analyzer such as a neural network that has been trained to flag preeclampsia.  The neural network can be a back-propagation neural network, for example.  In this embodiment, the statistical analyzer is trained with training data where certain signals are determined to be undersirable for the patient.  For example, the patient's desirable pattern of PPG and ECG signals or features should be within a well-established range, and any values outside of this range are flagged by the preeclampsia recognizer as a preeclampsia condition.  Once the preeclampsia recognizer is trained, the data received by the processor can be appropriately scaled and processed. [0057] In certain embodiments, the preeclampsia recognizer is trained from patient data to optimally separate a variety of patient scenarios, including: preeclamptics from non preeclamptics, mild versus severe preeclamptics, differentiation of preeclamptics from other forms of hypertension such as gestational hypertension, patients likely to eventually have preeclampsia symptoms.  In a related embodiment, the preeclampsia recognizer is a Radial Basis Function Network (RBF, see FIG. 3) with a linear output to discriminate/detect preeclamptics versus controls.”).   

Regarding Claim 3, Euliano teaches wherein the data training engine is further configured to 20train the model by: partitioning the initial set of training data into training data and test data; extract features of the training data and test data; train the model using the training data; and test the model using the test data.( Para 56-57, Use of Radial Basis Function Network  to detect preeclampsia by using Trials vs Patient Data vs. Control, Para 81-82 “ Continuous ECG recording from the maternal chest and pulse oximetry waveforms (photoplethysmography, PPG) from the middle finger were obtained for 30-minutes with the patient at rest.  Various timing features were obtained from each data set relative to 

Regarding Claim 4, Euliano teaches wherein partitioning the initial set of training data comprises: partitioning the initial set of training data into a plurality of training data sets and a plurality of test data sets using multi-fold cross-validation, 30wherein extracting the features of the training data 

Regarding Claim 6, Euliano teaches: a model selector configured to select the model from a plurality of models, wherein the plurality of models are trained to identify corresponding specific conditions (Para 51 -55, “In a preferred embodiment, the processor executes one or more software modules to analyze signals from the sensor device.  More preferably, the processor is configured to run a preeclampsia recognizer that is used to analyze PPG and ECG signals.  For example, PPG and ECG signals can be used as input to a preeclampsia recognizer.  A preeclampsia recognizer can comprise one or more classification or prediction models (for the detection and/or prediction of preeclampsia).  Such classifiers include, but are not limited to, simple clustering analysis and logistic regression models.  Nonlinear models are also envisioned due to their classification and prediction performance, including but not limited to: [0052] Support Vector Machines.  Similar to Radial Basis Function Network, this type of model separates the classes with high-dimensional hyper plane using the samples nearest the decision surface to maximize the margin.  [0053] Neural Network.  Although traditionally a black box modeling tool, neural networks afford an increase in the degrees of freedom to model the aforementioned data non-linearly.  [0054] Information theoretic methods.  Using these may help in modeling features that are non-Gaussian. [0055] State-spaced methods.  These models can identify hidden state information present in the data.  Exploiting the temporal-state information may increase performance beyond our static classifier.  The Kalman filter (continuous state-space) and Hidden Markov Model (HMM) are two such models that will be implemented.”). 

Regarding Claim 7, Euliano teaches wherein the specific conditions comprise normotensive pregnancies, patients with hypertension, preeclampsia with mild features, and preeclampsia with severe features (Para 57, Para 22-23, “In a preferred embodiment, the system comprises a sensor device that captures data on plethysmographic waveform and single-channel ECG to non-invasively detect preeclampsia, as well as to differentiate between mild and severe preeclampsia.  The subject system may be used in labor & delivery suites and emergency departments for early diagnosis of preeclampsia and initiation of magnesium therapy where indicated. [0023] The subject system facilitates the diagnosis of preeclampsia, distinguishing it from other forms of hypertension that may present in labor and delivery.  This enables magnesium therapy to be initiated appropriately, in only those patients who will benefit.  The system also identifies parturients at prenatal visits who are at high risk of developing preeclampsia, and distinguishes those who will develop the more severe form.  Such a device enhances patient care by: [0024] allowing transfer of such patients to an appropriate-level provider (e.g. home delivery becomes less desirable).  [0025] encouraging directed education of the identified high-risk patient regarding warning signs and increased frequency of blood pressure monitoring.  [0026] enabling healthcare providers to plan for more frequent evaluations of the fetus and the potential for a preterm delivery.  For example, if severe complications are predicted, (a) more frequent prenatal visits and observation of fetal growth may be indicated, (b) antenatal steroids for lung maturation may be considered, and (c) development of contingency plans for delivery at a center with a neonatal intensive care unit (NICU) and availability of blood products should HELLP syndrome (a clotting disorder) develop.  [0027] facilitating research protocols into prevention and treatment strategies that are best implemented in a population of known risk, e.g. administration of dietary supplements.  This could be investigated at reasonable cost in the subgroup of patients identified with this technology.”).   

Regarding Claim 10, Eucliano teaches wherein the two or more electrodes and the one or more 25optical transducers are co-located in a single sensor device (Claims 2-4, 12, Para 34, “FIG. 2 shows an exemplary sensor device.  The sensor device can operate in a home, clinic or hospital.  In certain embodiments, the sensor device comprises one or more sensors situated together as a single unit to be non-invasively worn by or applied to a patient.  In a related embodiment, the one or more sensors are situated within a single housing unit or device.  A preferred embodiment of the sensor device comprises a simple wrist/arm band that is held in place via elastic band or Velcro strap, wherein situated on the band are one or more sensors.  Because the intelligent algorithms of the system of the invention require only a single photoplethysmography (PPG) channel and a single electrocardiogram (ECG) channel, the sensors can comprise optical transducer(s) and electrode sensor(s).  Preferably, two or more electrodes and one or more optical transducers are used.”)
 
Regarding Claim 11, Euliano teaches wherein the two or more electrodes and the one or more optical transducers are located in separate sensor devices (Claims 2-4, 12).  

30Regarding Claim 12, Euliano teaches wherein the one or more optical transducers are located in a pulse oximeter (Claims 2-4, 12, Para 13). 

Regarding Claim 13, Euliano teaches wherein the patient data comprises a set of possible variables including one or more of: heart rate, pulse transit time, augmentation indices, 42WO 2019/028196PCT/US2018/044897 variability of heart rate, variability of pulse transit time, variability of augmentation indices, and combinations or ratios of the aforementioned possible variables (Claim 8, Para 58).  

Regarding Claim 14, Euliano teaches wherein the patient data further comprises a movement 5of the patient, an activity of the patient, an action of the patient, a schedule of the patient, a weight of the patient, a temperature of the patient, or a hydration level of the patient (Claim 11, “wherein one of the signal processing algorithms of the processor includes performing any one or more of: uterine activity monitoring, fetal heart rate monitoring, fetal ECG extraction, and preterm labor detection.”).  

Regarding Claim 15, Euliano teaches wherein the model differentiates between mild and severe preeclampsia (Claim 10).  
Regarding Claim 16, Euliano teaches a sensor device comprising the two or more electrodes and the one or more optical transducers, wherein the sensor device is portable and/or wearable (Claim 2-4, 12-13, Para 34).  

15Regarding Claim 17, Euliano teaches wherein causing transmission of the notification to the user interface associated with the patient comprises at least one of: (i) causing transmission of the notification to a user interface of the apparatus; (ii) causing transmission of the notification to a patient's user device; or (iii) causing transmission of the notification to a doctor's user device (Para 16 -18, “ [0016] The invention is also directed to a system for predicting and/or diagnosing preeclampsia in a patient.  The system of the invention comprises a sensor device, a processor adapted to generate derived data from the information provided by the sensor device, and a user interface for reporting the likelihood of current or future preeclampsia.  The sensor device can include the processor or the processor may alternatively be external to the sensor device.  The reports from the user interface can be provided to the patient and/or to clinical personnel.  The system can be customized based on local clinical infrastructure and cultural differences and can be programmed to advise on follow-up and/or therapy, including reprogramming as recommendations change.  Furthermore, data collection to better 

Regarding Claim 18, wherein the preeclampsia recognizer is further configured to: extract patient data indicative of physical activity data of the patient; input the extracted patient data indicative of physical activity data of the patient into 25the model; and in response to inputting the extracted patient data into the model, determine a diagnosis of preeclampsia, preeclampsia with severe features, or hypertension (Para 13, 51, 57, Claim 11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Euliano (U.S Publication 2015/0164404) in view of Yamada (Provided by Applicant in filed IDS). 

Regarding Claim 5, Euliano fails to disclose wherein extracting features of the training data and the test data comprises: applying a least absolute shrinkage and selection operator (LASSO) procedure to the training data and the test data to identify the features for extraction; and 5extracting the features in response to applying the LASSO procedure.  
Yamada teaches, wherein extracting features of the training data and the test data comprises: applying a least absolute shrinkage and selection operator (LASSO) procedure to the training data and the test data to identify the features for extraction; and 5extracting the features in response to applying the LASSO procedure (Page 14 – 80% of samples for training, 20% for testing, Page 15 Fig.5 - LASSO, Page 4 – Matrix of features).   
.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano (U.S Publication 2015/0164404) in view of Mann (Patent No. 8,706,659). 
15Regarding Claim 8, Euliano fails to disclose wherein the model selector is configured to select the model in response to input from a user or based on a performance measurement of each model of the plurality of models.  
Mann teaches, wherein the model selector is configured to select the model in response to input from a user or based on a performance measurement of each model of the plurality of models (Fig.1, Fig.4 Model Selection Process, Col 2 Lines 29 – 61, Col 4 Lines 17-34, Col 6 Line 61- Col 7 Line 27)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Preeclampsia Detection System as taught by Euliano with wherein the model selector is configured to select the model in response to input from a user or based on a performance measurement of each model of the plurality of models as taught by Mann, since such a modification would provide the predictable result of establishing a system in order to select the best model system to use.  

Regarding Claim 9, Euliano fails to disclose wherein a data training engine is configured to:  20determine the performance measurement of each model of the plurality of models, wherein selection of a model based on the performance measurement of each model comprises selecting a best performing model. 
Mann teaches, wherein a data training engine is configured to:  20determine the performance measurement of each model of the plurality of models, wherein selection of a model based on the performance measurement of each model comprises selecting a best performing model (Fig.1, Fig.4 Model Selection Process, Col 2 Lines 29 – 61, Col 4 Lines 17-34, Col 6 Line 61- Col 7 Line 27).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Preeclampsia Detection System as taught by Euliano with wherein a data training engine is configured to:  20determine the performance measurement of each model of the plurality of models, wherein selection of a model based on the performance measurement of each model comprises selecting a best performing model as taught by Mann, since such a modification would provide the predictable result of utilizing a scoring system to select the best predictive model to use.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792